Title: William Cocke to Thomas Jefferson, 28 January 1814
From: Cocke, William
To: Jefferson, Thomas


          
             Fort Strother Jany 28th 1814
            In my last I promisd to advise you of the Occurences that might take place in the Southern expedition against the hostile Creeks on the 22nd Instant we had two engagements near the E Muckfaw & another on the 24th at the hilabies or Enochepoo The brave Genl Jackson has Added new laurels to his former victories; we have fought we have bled we have Conquereed
			 Genl Coffee has covered him Self with Glory his fame is made Rich with his Blood he is wounded Severely but not dangerously.
			 Colo Carrol the intripid the brave Carrol by his great Example gave Courage to all who were near him, none Could excell that valuable officer he is worthy of his Countrys first love & highest
			 gratitude,
            The enemy have been Confounded and defeated; in all their attacks but not with out the loss of Some of the best Blood that ever annimated human nature, Our loss in feild is 22 and double that number wounded among the Slain we have to lament Magr Donnelson  Aid to Genl Coffee &
			 the Brave Capt  Hill, The enemy Cannot have lost less than one hundred & eighty or perhaps two hundred killed they have not
			 been able to
			 Carry off  a Single Scalp—The Cherokees have distinguished them Selves &
			 Some of the friendly Creeks have done well,
			 Colo Richard Brown, Capt John thompson fought Bravely &
			 the Son of the
			 old path Killer Known by the name of the Bear Meat with ten of his Companions fought by My Side—in the last engagement & it is nothing more than Justice due them for Me to Say that they Rendered essensial, among them that were near me
			 I have to lament the death of Mr Thomas Smith Son of Capt Samuel Smith of Maury County a youth not more than Eighteen years of age he fought Bravely and died gloriously
			 Capt William Hamilton of East Tennessee who joind the artillery Company is no more he fought like a heroe and expireed for his County Country
			 Capt Leml Childress assistant Quarter Master was wounded early in the action he Seemd to be in Spireed with fresh ardor from the Blood that trickled down his Cheeks,
			 Joshua Harskel deserves the highest applause for his gallant Conduct on this trying occation Much praise is Said to be due to
			 Magr Boid   Capt Carr & Lieut Long Capt Geo. W Mar
			 and my Nephew Mr James Cocke was wounded on the evening of the 22nd Capt Marr distinguished him Self and so did the brave men under his Command he set them an example worthy of him Self and they Retaliated tenfold for the blood that they lost the artillery Company
			 Sustaind the heaviest Shock they had to Contend with the Strong force of the enemy
			 Bird Evans of that Company was killed, & the Brave
			 Lieut Armstrong wounded in the hip but not dangerously J Also Jacob McGaffock  Hyram Bradford & John Sigler of the Same Company
			 Mr  Syon perry
			 Joseph & peter loony  fought like heroes
			 Magr thomas T Maury did him self great honour and was Slightly wounded
			 Magr Joseph Pekins is truly brave and fought well, in this Short Scetch and from the limited  view I had of the action I feel my self incompetent to do Justice to many Brave and valuable men & officers but Merit has its best Reward in the
			 pleasure that is felt in Concious rectitude I am you well know your old and Sure friend
            Wm Cocke
          
          
            (I know the following note from my Genl will be Grattifying to you I their fore Send you a coppy)
          
        